ORDER
PER CURIAM
Jasmine Armstrong appeals from the trial court’s “Order and Judgment” granting summary judgment in favor of the Special Administrative Board of the Transitional School District of the City of St. Louis and the St. Louis Public Schools District. We affirm.
*216We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).